Title: Wilson Cary Nicholas to Thomas Jefferson, [received 3 July 1818]
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir
            received 3 July 1818 
          
          Under cover to Mr Dandridge I enclose two notes which you will be
                        so good as to endorse, and after sealing my letter, you will be pleased to give it the earliest
                        conveyance by the mail to Richmond. In renewing this kindness to me, be pleased again to accept
                        the strongest assurances, that whether I live or die, you nor yours, shall never receive the
                        slightest inconvenience from your goodness to me.
          
            I am with the greatest respect your much obliged
            W. C. Nicholas
          
        